PER CURIAM.
Carl L. Laks and Helga Laks appeal an adverse summary judgment in a premises liability case. We affirm.
After careful review of the record herein, we conclude that the injury in this case was caused by a “freakish and improbable chain of events [which was] ... unquestionably unforeseeable.” McCain v. Florida Power Corp., 593 So.2d 500, 503 (Fla.1992). We do not think that the landowner could have reasonably anticipated the confluence of events which allowed the electric eye and motion detector at the store’s entrance to be defeated and the accident to occur. “The law does not impose liability for freak injuries that were utterly unpredictable in light of common human experience.” Id. at 503.
Plaintiff contends alternatively that there may have been a malfunction in the motorized sliding glass door involved in this case. The testimony by the witness familiar with the door’s control mechanisms indicates that in the event of an electrical malfunction the door would become stationary. We find our*579selves in agreement with the trial court in the entry of summary judgment.
Affirmed.
NESBITT and COPE, JJ., concur.